                Case 1:19-cv-04318-NRB Document 33 Filed 07/03/19 Page 1 of 2



                                   SEWARD           &   KISSEL LLP
                                          ONE BATTERY PARK PLAZA
                                          NEW YORK, NEW YORK 10004

MARK D. KOTWICK                             TELEPHONE: (212) 574-1200                           901 K STREET, NW
      PARTNER                                FACSIMILE: (212) 480-8421                        WASHINGTON, DC 20001
   (212) 574-1545                              WWW.SEWKIS.COM                               TELEPHONE: (202) 737-8833
 kotwick@sewkis.com                                                                          FACSIMILE: (202) 737-5184




                                                         July 3, 2019

     BY ECF AND FAX

     Hon. Naomi Reice Buchwald
     Daniel Patrick Moynihan
     United States Courthouse
     500 Pearl St.
     New York, NY 10007-1312

        Fan Engine Securitization Limited, et al. v. Deutsche Bank Trust Company Americas,
           as Trustee, Senior Trustee, Operating Bank and Security Trustee (19-cv-04318)

     Dear Judge Buchwald:

            We represent defendant Deutsche Bank Trust Company Americas, as Trustee, Senior
     Trustee, Operating Bank and Security Trustee (in such capacities, "DBTCA").

             We write pursuant to Rule 2.8. of Your Honor's Individual Practices to request a pre-
     motion conference in connection with DBTCA's anticipated motion to strike those portions of
     Plaintiffs' motion for summary judgment [ECF No. 28] exceeding the scope of the limited
     summary judgment briefing authorized by the Court in the June 26, 2019 Scheduling Order (the
     "Scheduling Order") [ECF No. 27]. The bases for the motion are set forth below.

             In the Scheduling Order, the Court set a briefing schedule for Plaintiffs' anticipated
     motion for summary judgment "seeking a declaration that no Event of Default has occurred and
     that, accordingly, the terms of the Indenture in effect in the absence of an Event of Default shall
     be given effect." [ECF No. 27]. Plaintiffs, however, do not simply seek a determination of that
     discrete gating issue of whether there was an underlying Event of Default. Instead, Plaintiffs
     also seek summary judgment on liability in connection with their breach of contract claim
     against DBTCA.

            Specifically, Plaintiffs ask the Court to determine "that the Defendant committed a
     breach of contract by declaring that an Event of Default had occurred based upon the
     Miscalculation Allegation asserted by the Loomis SaylesJnvestment Grade Bond Fund, Loomis
     Sayles Bond Fund, Loomis Sayles Investment Grade Fixed Income Fund and NHIT: Securitized
     Credit Trust (collectively, the "Intervenor") in the Intervenor's Direction Letter to the
     Defendant." [ECF No. 28-1 at 4; ECF No. 30 at l.].
            Case 1:19-cv-04318-NRB Document 33 Filed 07/03/19 Page 2 of 2
Hon. Naomi Reice Buchwald
July 3, 2019
Page 2



         Whether or not the Trustee breached the Indenture by issuing the Default Notice (it did
not) goes beyond the question of whether an Event of Default occurred and goes to, among other
things, the Trustee's reliance on the direction from the requisite number of Holders on the Notes.
That is a question of fact and is not appropriately raised in a summary judgment motion at this
time. Indeed, Plaintiffs expressly agreed during the June 20, 2019 conference with the Court and
in their June 26, 2019 letter that they would not address these matters in their summary judgment
motion. See ECF No. 27 at 1 ("Plaintiffs' motion shall not address ... (b) whether the trustee
properly relied upon the instructions from Loomis ... or (d) any other defenses against the
alleged Event of Default or notice of default that Plaintiffs may assert.").

        DBTCA respectfully submits that Plaintiffs' motion for summary judgment on its breach
of contract claim is improper under the Scheduling Order and that consideration of such motion
will delay a resolution of the key issue in this litigation - whether or not there was an Event of
Default under the Indenture - and will not be an efficient use of the Court's resources.

        We have conferred with counsel for the parties regarding the relief requested herein. The
Intervenors consent to the relief requested herein, but Plaintiffs oppose the requested relief and
have stated that they believe the motion for summary judgment on the breach of contract claim is
within the scope of the Order. In that regard, contrary to Plaintiffs' July 3, 2019 letter to the
Court [ECF No. 32], DBTCA did not simply request from Plaintiffs "certain modifications to the
Proposed Order" submitted with their summary judgement motion. Rather, DBTCA insisted that
the offending arguments in the motion that go beyond the scope of the Scheduling Order be
struck. Plaintiffs' suggested modifications to their proposed order this afternoon did not modify
the relief sought in their summary judgment motion and do not cure their disregard of the
Scheduling Order and the inappropriate expansion of the agreed to scope of their summary
judgement motion.

       We appreciate Your Honor's consideration of this request and can be available at the
Court's convenience to discuss this matter.

                                                 Respectfully submitted,
                                                   ii


                                                 Mark D. Kotwick


cc:      All Counsel (by ECF)

SK 00211 3381 8325637
